MEMORANDUM ENDORSED
             Case 1:19-cr-00306-GHW Document 84 Filed 06/01/20 Page 1 of 1

                                                                                                       BREEDING HENRY BAYSAN PC

                                                                                                       7 WORLD TRADE CENTER
                                                                                                       250 GREENWICH ST 46 FLOOR
                                                                                                                               TH




                                             USDC SDNY                                                 NEW YORK, NY 10006
                                                                                                       TEL. +1 212.813.2292
                                             DOCUMENT                                                  breedinghenrybaysan.com
                                             ELECTRONICALLY FILED
    June 1, 2020
                                             DOC #:                                                    BRADLEY L. HENRY

                                             DATE FILED: 6/1/20
                                                                                                       DIRECT. +1 646-820-0224
                                                                                                       FAX. +1 212.779.4457
    VIA ECF                                                                                            bhenry@bhblegal.com


    The Hon. Gregory H. Woods
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

    RE:    U.S. v Otoniel Rosario Burgos; 1:19-cr-306-(GHW)
           Request to Modify Pre-Trial Release Conditions

    Dear Judge Woods,

    I write to respectfully submit a second request to modify Mr. Rosario-Burgos’ pre-trial release
    conditions and provide support for this request. Currently, Mr. Rosario-Burgos is on home detention
    with electronic monitoring and is scheduled for a sentencing hearing on June 26, 2020. We request
    that home detention with electronic monitoring be removed and Mr. Rosario-Burgos be placed on
    regular pre-trial supervision. Mr. Rosario-Burgos is a full-time employee at Guardian Booth. He was
    granted curfew hours from 7:00 am – 8:00 pm to assist him with his medical condition. Mr. Rosario-
    Burgos is not a danger to the community. He has been compliant with pre-trial and pre-sentence
    appointments. Mr. Rosario-Burgos has used this year to think about his mistakes which he attributes
    to making him a better person and expresses deep remorse for his actions. He is thankful and fortunate
    to have the support of family members as he works hard to be a solid law-abiding member of his
    community.

    Importantly, while Mr. Burgos is employed, lifting his electronic monitoring condition would give
    him additional flexibility to find more higher paying jobs. Mr. Burgos’ will endeavor to find a better
    job and will coordinate with pretrial as required.

    AUSA Cecilia Vogel consents to this request.

    Thank you for your consideration. If you need any further information, please do not hesitate to
    contact me.
                   Application denied. The Court appreciates Mr. Rosario-Burgos' self-reflection, and the benefits that he would
                   obtain from additional flexibility. But the proffererd facts here are insufficient to justify a modification of the
    Sincerely,     terms of his pre-trial release. As the Court noted in its prior endorsement, there is inadequate information
                   regarding changed circumstances that would justify the proposed substantial change in Mr. Rosario-Burgos'
                   release conditions.
                   The Clerk of Court is directed to terminate the motion pending at Dkt. No. 83.

                   SO ORDERED
                   June 1, 2020
    Bradley L. Henry
    KNOXVILLE    | NEW YORK | BOSTON                                                WWW.BREEDINGHENRYBAYSAN.COM
